OPINION — AG — ** COUNTY LAW LIBRARY — SALARY ** A SECRETARY TO THE DISTRICT ATTORNEY MAY BE EMPLOYED BY THE BOARD OF TRUSTEES OF THE COUNTY LAW LIBRARY AS LIBRARIAN, BUT SUCH EMPLOYMENT MUST BE ON SUCH TERMS AS WOULD `NOT' BE VIOLATIVE OF ARTICLE II, SECTION 11 OKLAHOMA CONSTITUTION; SUCH A PERSON HOLDING AN EMPLOYMENT OF TRUST AND PROFIT AS SECRETARY TO THE DISTRICT ATTORNEY COULD PERFORM DUTIES AS LIBRARIAN ONLY DURING THOSE TIMES WHICH ARE NOT OFFICE HOURS OF THE DISTRICT ATTORNEY. (OFFICER, APPOINTED, EMPLOYEE) CITE: 20 Ohio St. 1208 [20-1208], OPINION NO. 70-283, OPINION NO. 69-279, 51 Ohio St. 6 [51-6] (DUAL OFFICE HOLDING) (STEVEN E. MOORE) ** SEE OPINION NO. 91-578 (1991) ** SEE OPINION NO. 92-560 (1992)